Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 06/29/2022 has been entered.
Status of the Claims
Claims 1-22 are pending. 
Response to Applicant’s Argument
In view of amendment to the independent claims 1, 8, and 15, prior art rejections have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §112 that form the basis for the rejection under this section made in this office action: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 are rejected for lacking written description of the invention in the specification and failing to particularly pointing out and distinctly claiming the subject matter which the inventor regards as the invention.
Claim 1 recites a method comprising: 
receiving, from a plurality of user devices that are associated with different users who are participating in a shared viewing experience, visual assistance requests to receive audio announcements of different visual objects as the different visual objects are highlighted on a user interface; and 
based on highlighting of a visual object of the user interface, sending: 
to a first user device of the plurality of user devices, a first audio announcement of, announcing the highlighting, of the visual object, at a first playback speed; and 
to a second user device of the plurality of user devices, a second audio announcement announcing the highlighting of the visual object at a second playback speed different from the first playback speed.
Claim 8 recites a method comprising: 
determining, by a computing device, highlighting of a visual object of a user interface; and 
based on the highlighting, sending, to a first user device associated with a first user consuming content in a shared viewing experience, and to a second user device associated with a second user consuming the content in the shared viewing experience: 
a first audio announcement announcing the highlighting at a first playback speed; and 3Application No. 16/809,235Docket No.: 007412.04826\US Response to After Final Office Action of August 3, 2021 
after audio playback of the first audio announcement and based on a subsequent highlighting of the visual object, a second audio announcement announcing the subsequent highlighting at a second playback speed different from the first playback speed.
Claim 15 recites a method comprising: 
determining highlighting of a visual object of a user interface; 
sending, to a first user device associated with a first user consuming content in a shared viewing experience and based on a first highlighting of the visual object, a first audio announcement announcing the first highlighting at a first playback speed; and
sending, to a second user device associated with a second user consuming the content in the shared viewing experience and based on a second highlighting of the visual object, a second audio announcement announcing the second highlighting at a second playback speed different from the first playback speed.
According to the specification, as the user navigates through the interface, such as by pressing arrow buttons to highlight different items on the screen, the device may locate the identification code corresponding to a currently highlighted textual item (e.g., a currently-highlighted video program title in an EPG), and send a query to the cache to determine if the cache has a copy of the audio file corresponding to the identification code. If it does, the cache will return the requested audio file to the user's client device. US 2020/0380995 A1 at ¶6. Additionally, an audio look up device may receive the audio file from the text-to-speech conversion server, and may deliver the audio file to the cache in response to a request (e.g., from the cache or elsewhere). The response may include additional information, such as an expiration time or date indicating a time duration for which the audio file is considered a valid spoken representation of the corresponding text. The user device may then play the audio file to assist the user in understanding what onscreen object has been selected or highlighted. US 2020/0380995 A1 at ¶8.
Therefore, the limitation “highlighting” corresponds to a user selection of a visual object on a user interface. 
On the other hand, according to the specification US 2020/0380995 A1 at ¶48, there may be multiple versions of audio files corresponding to a single textual item. The text database 403 may account for these versions as well. For example, the “Deadliest Catch Season 3 Recap” text above may actually have multiple voice announcement identifiers, such as the following:

    PNG
    media_image1.png
    190
    508
    media_image1.png
    Greyscale

Therefore, when highlighted / selected, the specification teaches announcing the playback speed upon which a highlight visual object would be play backed at. 
However, there is no written description support for “a first audio announcement of, announcing the highlighting, of the visual object, at a first playback speed” and “a second audio announcement announcing the highlighting of the visual object at a second playback speed different from the first playback speed” in claim 1. Nor is there any written description support for “a first audio announcement announcing the highlighting at a first playback speed” and “a second audio announcement announcing the subsequent highlighting at a second playback speed different from the first playback speed” in claim 8. Nor is there any written description support for “a first audio announcement announcing the first highlighting at a first playback speed” and “a second audio announcement announcing the second highlighting at a second playback speed different from the first playback speed” in claim 15. 
Furthermore, these limitations do not make any sense. How does one even selects or highlights a visual object (i.e., audio file) at any playback speed? While each person’s muscle reflexes are different and may select or highlight visual objects at different speeds depending on how fast each person can move a hand, how does one highlights or selects a visual object at “read at 0.5x speed” or “read at 1.5x speed”? 
Because dependent claims 2-7, 9-14, and 16-22 are dependent on claims 1, 8, and 15, the dependent claims exhibited the same deficiencies under 35 USC 112. Appropriate corrections are needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        07/15/2022